Peters, J.P. (concurring in part and dissenting in part).
I dissent solely on the issue of sentence. I fail to find that the circumstances herein warrant modification of the sentence in the interest of justice.
Defendant pursued employment and volunteer positions that would place vulnerable children in his care and then victimized them for his own sexual gratification. Defendant maintained throughout these proceedings that such exploitation of these children was an acceptable expression of love, believing that they did not contest his sexual violation of them. These events were further compounded by defendant’s photographing of himself sodomizing one of his nine-year-old victims. At trial, two victims testified concerning defendant’s dehumanizing acts.
Defendant’s inability to conform his conduct to the restrictions imposed upon him was apparent even after he was arrested. When he was released on bail and placed on electronic monitoring, he corresponded with another known sex offender and told him that he continued to have contact with minors in violation of his conditions. He further professed his philosophical view that pedophilia is an “acceptable expression of God’s will for love and unity among human beings.”
Considering defendant’s abhorrent conduct and lack of remorse, I find no basis upon which I could conceivably reduce this sentence in any manner suggested by my colleagues (see People v Serrano, 14 AD3d 874 [2005] [decided herewith] [the defendant’s sentence of over 100 years in prison for sex offenses affirmed]; People v Greene, 13 AD3d 991 [2004]; People v Sipe, 7 AD3d 827 [2004]; People v Carpenter, 301 AD2d 676, 676 [2003], lv denied 99 NY2d 626 [2003]; People v Jurgensen, 288 AD2d 937, 938 [2001], lv denied 97 NY2d 684 [2001]; People v Gero, 286 AD2d 789 [2001], lv denied 97 NY2d 641 [2001]; People v Gorga, 268 AD2d 614, 615 [2000]; People v David, 263 AD2d 615 [1999]).